 



Exhibit 10-O

FORD MOTOR COMPANY DEFERRED COMPENSATION PLAN

(Amended and Restated as of January 1, 2005)

      1. Purpose. This Plan, which shall be known as the “Ford Motor Company
Deferred Compensation Plan” and is hereinafter referred to as the “Plan”, is
intended to provide for the deferment of payment of (i) awards of incentive
compensation under the Ford Motor Company Annual Incentive Compensation Plan and
similar plans, (ii) base salary, (iii) incentive awards payable in cash or stock
under the Ford Motor Company 1990 Long-Term Incentive Plan, Ford Motor Company
1998 Long-Term Incentive Plan or any other incentive compensation plan of the
Company and (iv) new hire payments.

      2. Definitions. As used in the Plan, the following terms shall have the
following meanings, respectively:

           (a) The term “AIC Plan” shall mean the Ford Motor Company Annual
Incentive Compensation Pan, as amended.

           (b) The term “Committee” shall mean, unless the context otherwise
requires, the following as they from time to time may be constituted:

                (i) The Compensation Committee with respect to all matters
affecting any Section 16 Person.

                (ii) The Deferred Compensation Committee with respect to all
matters affecting employees other than Section 16 Persons.

           (c) The term “Company” when used in the Plan with reference to
employment shall include subsidiaries of the Company.

           (d) The term “Compensation Committee” shall mean the Compensation
Committee of the Board of Directors of the Company.

           (e) The term “Deferred Compensation” shall mean compensation deferred
pursuant to paragraph (a), (b), (c) or (d) of Section 5 hereto, and any interest
equivalents, dividend equivalents or other earnings or return on such amounts
determined in accordance with the Plan.

           (f) The term “Deferred Compensation Account” with respect to a
participant shall mean the book entry account established by the Company for
such participant with respect to his or her Deferred Compensation.

           (g) The term “Deferred Compensation Committee” shall mean the
committee comprised of the Group Vice President, Corporate Human Resources and
Labor Affairs, the Group Vice President and Chief Financial Officer and the Vice
President and General Counsel or such other persons as may be designated members
of such Committee by the Compensation Committee.

           (h) The term “employee” shall mean any person who is regularly
employed by the Company or a subsidiary at a salary (as distinguished from a
pension, retirement allowance, severance pay, retainer, commission, fee under a
contract or other arrangement, or hourly, piecework or other wage) and is
enrolled on the active employment rolls of the Company or a subsidiary,
including, but without limitation, any employee who also is an officer or
director of the Company or a subsidiary.

           (i) The term “Ford Stock” shall mean Ford Common Stock.

           (j) The term “Ford Stock Unit” shall mean a unit having a value based
upon Ford Stock.

           (k) The term “LTI Plan” shall mean the Ford Motor Company 1990
Long-Term Incentive Plan, as amended, the Ford Motor Company 1998 Long-Term
Incentive Plan, as amended, or any



--------------------------------------------------------------------------------



 



other long-term incentive plans subsequently adopted by the Company that are
substantially similar to such plans.

           (l) The term “SC Plan” shall mean the Ford Motor Company Supplemental
Compensation Plan, as amended.

           (m) The term “Section 16 Person” shall mean any employee who is
subject to the reporting requirements of Section 16(a) or the liability
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended.

           (n) The term “SSIP” shall mean the Company’s Savings and Stock
Investment Plan for Salaried Employees, as amended.

           (o) The term “subsidiary” shall mean (i) any corporation a majority
of the voting stock of which is owned directly or indirectly by the Company or
(ii) any limited liability company a majority of the membership interest of
which is owned directly or indirectly by the Company.

           (p) The term “VIP Plan” shall mean Ford Motor Credit Company Variable
Incentive Plan, as amended.

      3. Administration. Except as otherwise herein expressly provided, the
Compensation Committee shall have full power and authority to construe,
interpret and administer the Plan. The Compensation Committee shall make all
decisions relating to matters affecting any Section 16 Person, but may otherwise
delegate any of its authority under the Plan. The Compensation Committee and the
Deferred Compensation Committee each may at any time adopt or terminate, and may
from time to time amend, modify or suspend such rules, regulations, policies and
practices as they in their sole discretion may determine in connection with the
administration of, or the performance of their respective responsibilities
under, the Plan.

      4. Eligibility of Participants; Amounts Deferrable.

           (a) Participating Subsidiaries and Foreign Location Participants. The
Deferred Compensation Committee shall determine the extent to which subsidiaries
and employees at foreign locations may participate in the Plan or similar plans
and the type and amount of compensation that may be deferred under, or the type
and amount of account balances that may be transferred to, the Plan pursuant to
this paragraph (a).

           (b) Annual Incentive Compensation Deferrals Under the AIC Plan and
Other Similar Plans. Subject to any limitations determined under paragraph
(a) or paragraph (g) of this Section 4, U.S. employees who receive an annual
incentive compensation award or an installment of such an award payable in cash
under the AIC Plan or the VIP Plan, are eligible to defer payment under the Plan
from 1% to 100%, in 1% increments, of such amount net of applicable taxes, but
not less than $1,000, provided that such employees are actively employed by the
Company in Leadership Level 1-5 or the equivalent at the time of the election to
defer. Notwithstanding the foregoing, the Compensation Committee may in its sole
discretion allow deferrals under this paragraph (b) by persons that do not meet
the eligibility requirements described above.

           (c) Base Salary Deferrals. Subject to any limitations determined
under paragraph (a) or paragraph (g) of this Section 4, U.S. employees who are
eligible to participate in the AIC Plan or the VIP Plan, and who are actively
employed by the Company in Leadership Level 1-5 or the equivalent at the time a
salary deferral election is made are eligible to defer payment of from 1% to 50%
of base salary in 1% increments, provided that the Compensation Committee has
determined that base salary deferrals may be made for the employment period
covered by such deferral. Notwithstanding the foregoing, the Compensation
Committee may impose such additional limitations on eligibility as it deems
appropriate in its sole discretion.

           (d) Deferrals of Incentive Compensation. Subject to any limitations
determined under paragraph (a) or paragraph (g) of this Section 4, U.S.
employees who are eligible to participate in the AIC Plan or the VIP Plan, and
who are actively employed by the Company at the time an



--------------------------------------------------------------------------------



 



election is made to defer payment of an award payable under the LTI Plan or
other incentive compensation plan are eligible to defer payment of from 1% to
100%, in 1% increments, of such award net of applicable taxes, but not less than
$1,000 or the equivalent value determined at the time of the deferral, provided
that the Compensation Committee has determined that deferrals may be made for
such awards. Notwithstanding the foregoing, the Compensation Committee may in
its sole discretion allow deferrals under this paragraph (d) by persons that do
not meet the eligibility requirements described above.

           (e) Deferral of Awards under SC Plan. Notwithstanding anything in the
Plan to the contrary, deferrals of awards of supplemental compensation made
under the SC Plan for years 1995-1997 shall be governed by the same provisions
of the Plan that apply to awards of incentive compensation under the AIC Plan.
Any references to the AIC Plan shall be deemed to cover awards under the SC
Plan.

           (f) Deferral of New Hire Payments. Notwithstanding anything contained
in the Plan to the contrary, subject to any limitations determined under
paragraph (a) or paragraph (e) of this Section 4, newly hired U.S. employees who
are eligible to participate in the AIC Plan or the VIP Plan, and who received an
employment offer from the Company that included a new hire payment in cash are
eligible to defer payment from 1% to 100%, in 1% increments, of such new hire
payment net of applicable taxes, but not less than $1,000, provided that such
employees are actively employed by the Company in Leadership Level 1-5 or the
equivalent at the time the new hire payment would otherwise be payable in the
absence of such deferral.

           (g) Eligibility of Compensation Committee Members. No person while a
member of the Compensation Committee shall be eligible to participate under the
Plan.

           (h) Transfer of Deferral Accounts from SC Plan. Effective as of the
close of business on October 16, 1998, all outstanding book entry accounts
maintained under the SC Plan in the form of contingent credits for cash and/or
Ford Common Stock shall be transferred to the Plan and governed by the
provisions of the Plan. Upon such transfer, contingent credits for cash shall be
valued based on the Fidelity Retirement Money Market Portfolio and contingent
credits for Ford Common Stock shall be valued based on the Ford Stock Fund until
such time, if any, as all or any part of such amounts are transferred by the
applicable participants to other investment options available under the Plan.
Ultimate payout of a transferred deferral account shall be in cash, except that,
to the extent that the transferred account is valued based on the Ford Stock
Fund, the participant may make an election prior to the transfer of the account
to receive the ultimate payout in whole shares of Common Stock.

           (j) Payout in Ford Stock. Anything in the Plan to the contrary
notwithstanding, the Compensation Committee may determine that certain awards
otherwise payable in Ford Stock under the LTI Plan that are deferred under the
Plan shall be distributed in whole shares of Ford Stock rather than in cash if,
at the time of the initial deferral of the award, the participant elected
(i) the Ford Stock Fund as the option for measuring the value of the award and
(ii) shares of Ford Stock rather than cash as the form of payment. In addition,
the Committee may require, as a condition to such deferral, that (x) the
participant make the elections described in (i) and (ii) above, (y) the value of
such deferral continue to be measured based on the Ford Stock Fund with no
redesignation of such deferral to other measurement options under the Plan
allowed and (z) the ultimate form of payout may not be changed by the
participant to cash.

      5. Deferral Elections.

           (a) Annual Incentive Compensation Deferrals. For performance years
beginning prior to January 1, 2005, a participant’s decision to defer payment of
annual incentive compensation under paragraph (b) of Section 4 under the Plan
must be made prior to October 31 of the performance year for which the
compensation is determined. For performance years beginning on or after
January 1, 2005, a participant’s decision to defer payment of annual incentive
compensation under



--------------------------------------------------------------------------------



 



paragraph (b) of Section 4 under the Plan must be made prior to June 30 of the
performance year for which the compensation is determined.

           (b) Base Salary Deferrals. A participant’s decision to defer payment
of base salary under the Plan must be made prior to the calendar year during
which the base salary will be earned; provided, however, that such decision may
be made with respect to base salary earned during the first calendar year that
base salary deferrals are permitted under the Plan within thirty days of
implementation of the base salary component of the Plan but prior to earning any
such salary.

           (c) Incentive Compensation Deferrals. Subject to the limitations set
forth in Section 4 hereof, the Compensation Committee shall determine the
required timing for participants to make elections to defer payment of awards
payable in cash or stock under the LTI Plan or other incentive compensation
plan.

           (d) New Hire Payment Deferrals. A participant’s decision to defer
payment of a new hire payment must be made no later than the day the payment
would otherwise be made.

           (e) Mandatory Deferrals. The Compensation Committee may mandatorily
defer payment under the Plan of a portion of certain annual incentive
compensation awards pursuant to the AIC Plan. The Compensation Committee may
determine the extent to which it may mandatorily defer payment under the Plan of
awards payable in cash or stock under the LTI Plan or other incentive
compensation plan.

           (f) Deferred Compensation Accounts. Amounts deferred pursuant to
paragraphs (a), (b), (c), (d) or (e) of Section 5, and deferral amounts relating
to any transfer to the Plan pursuant to paragraph (h) of Section 4, will be
credited by book entry to the participant’s Deferred Compensation Account. All
such amounts shall be held in the general funds of the Company. Each participant
shall have the status of an unsecured general creditor of the Company with
respect to his or her Deferred Compensation Account. The participant shall
designate the percentage of the amount elected for deferral to be allocated to
each investment option available under the Plan for purposes of accounting only
and not for actual investment. In addition, with respect to any particular
deferral under the Plan, the participant shall elect (i) the year in which
distribution shall be made or distribution upon retirement and (ii) the method
of distribution desired with respect to any such deferral election if the
participant elected distribution upon retirement, i.e., in a lump sum payment or
in up to ten annual installments.

           (g) Prohibited Elections or Other Actions. Notwithstanding anything
contained in the Plan to the contrary, no otherwise permissible election or
other action is allowed that would trigger taxation of any amount under
Section 409A of the Internal Revenue Code of 1986, as amended.

      6. Investment Options; Methodology; No Ownership Rights.

           (a) General. Unless otherwise delegated to the Deferred Compensation
Committee, the Compensation Committee has the sole discretion to determine the
investment options available as the measurement mechanism for deferrals and
redesignations under the Plan, the manner and extent to which elections may be
made, the method of valuing the various investment options and the Deferred
Compensation Accounts and the method of crediting the Deferred Compensation
Accounts with, or making other adjustments as a result of, dividend equivalents,
interest equivalents or other earnings or return on such Accounts.

           (b) Investment Options. Unless otherwise determined by the
Compensation Committee, the investment options available as the measurement
mechanism for deferrals and redesignations under the Plan shall be some or all
of those provided in the Company’s SSIP.

           (c) Methodology. Unless otherwise determined by the Compensation
Committee, the methodology for valuing the various investment options and the
Deferred Compensation Accounts and for calculating amounts to be credited or
debited or other adjustments to any Deferred



--------------------------------------------------------------------------------



 



Compensation Account with respect to any investment options shall be the same as
that used under the SSIP.

           (d) No Ownership Rights. Investment options available under the Plan
shall be used solely for measuring the value of Deferred Compensation Accounts
and accounting, on a book entry basis, as if the deferred amounts had been
invested in actual investments, but no such investments shall be made on behalf
of participants. Participants shall not have any voting rights or any other
ownership rights with respect to the investment options selected as the
measuring mechanism for their Deferred Compensation Accounts.

      7. Redesignation Within a Deferred Compensation Account.

           (a) General. Except as otherwise provided in paragraph (f) of this
Section 7, a participant or the beneficiary or legal representative of a
deceased participant, may redesignate amounts credited to a Deferred
Compensation Account among the investments available under the Plan. No
redesignations relating to a particular deferral may occur on or after the
scheduled distribution date for the deferral under the Plan.

           (b) Eligible Participants. Active employees and retired participants
are eligible to redesignate.

           (c) Permitted Frequency. Redesignations may be made at the same
frequency as transfers may be made under the SSIP.

           (d) Amount of Redesignation. Any redesignation relating to a
particular deferral shall be in a specified percentage or dollar amount of the
investment option from which the redesignation is being made.

           (e) Timing. Redesignation shall occur on the day the participant’s
written redesignation election form or telephonic election is received by the
Company or its agent designated for this purpose; provided, however, that if
such redesignation request is received after 4 p.m. Eastern Time, or on a day
that is not a business day (i.e., a day that either the Company’s World
Headquarters offices in Dearborn, Michigan or the principal offices of its
designated agent are not open to the public for business), then such
redesignation shall be effective on the next business day.

           (f) Limitations on Redesignations Involving Ford Stock Units. The
Committee in its sole discretion at any time may rescind a redesignation in or
out of Ford Stock Units if such redesignation was made by a participant who
(i) at the time of the redesignation the Committee believes was in the
possession of material, nonpublic information with respect to the Company and
(ii) in the Committee’s estimation benefited from such information by the timing
of his or her redesignation. In the event of a rescission, the participant’s
Deferred Compensation Account shall be restored to a status as though such
redesignation had not occurred.

      8. Adjustments. In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation, rights
offering or any other change in the corporate structure of the Company or shares
of Ford Stock or units of any other investment option provided under the Plan,
the Compensation Committee shall make such adjustments, if any, as it may deem
appropriate in the number of Ford Stock Units, shares of Ford Stock, including
shares represented by Ford Stock Units, or shares or units of other investment
options credited to participants’ Deferred Compensation Accounts.

      9. Distribution of Deferred Compensation; Financial Hardship.

           (a) General. Except as otherwise provided in paragraph (b) of this
Section 9 or in Section 11, or as otherwise determined by the Committee,
distribution of all or any part of a participant’s Deferred Compensation Account
shall be made on, or as soon thereafter as practicable, (i) March 15 of the year
selected by the participant for distribution with respect to the particular
deferral if the participant is an active employee of the Company on the
distribution date, (ii) the



--------------------------------------------------------------------------------



 



March 15 following death or termination for reasons other than retirement,
notwithstanding any prior selection by the participant of a subsequent year for
distribution with respect to the particular deferral, (iii) the March 15
following retirement if the participant selected distribution upon retirement
with respect to the particular deferral and a lump sum distribution was
selected, or if the participant selected a particular year for distribution with
respect to the particular deferral but retired prior to the year selected, or
(iv) the March 15 following retirement with respect to the first annual
installment and continuing on the applicable number of consecutive anniversaries
of such date if no more than ten annual installments were selected by the
participant with respect to the particular deferral. Unless otherwise determined
by the Committee, a Deferred Compensation Account or part thereof relating to a
particular distribution shall be valued, for purposes of the distribution, as of
the following applicable date or as soon thereafter as practicable: March 15 of
the year of distribution or the next preceding day for which valuation
information is available.

           (b) Financial Hardship. At the written request of a participant, the
Committee, in its sole discretion, may authorize the cessation of deferrals
under the Plan by such participant and distribution of all or any part of the
participant’s Deferred Compensation Account prior to his or her scheduled
distribution date or dates, or accelerate payment of any installment payable
with respect to Deferred Compensation, upon a showing of unforeseeable emergency
by the participant. For purposes of this paragraph, “unforeseeable emergency”
shall mean severe financial hardship resulting from extraordinary and
unforeseeable circumstances arising as a result of one or more recent events
beyond the control of the participant. In any event, payment shall not be made
to the extent such emergency is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship and (iii) by cessation of deferrals under the Plan.
Withdrawals of amounts because of unforeseeable emergency shall only be
permitted to the extent reasonably necessary to satisfy the emergency. Examples
of what are not considered to be unforeseeable emergencies include the need to
send a participant’s child to college or the desire to purchase a home. The
Committee shall determine the applicable distribution date and the date as of
which the amount to be distributed shall be valued with respect to any financial
hardship withdrawal or distribution made pursuant to this paragraph (b) of this
Section 9. Any participant whose deferrals have ceased under the Plan pursuant
to this paragraph may not elect to recommence deferrals until the next
applicable deferral period.

      (c) Prohibited Distributions or Other Actions. Notwithstanding anything
contained in the Plan to the contrary, no otherwise permissible distribution or
other action is allowed that would trigger taxation of any amount under
Section 409A of the Internal Revenue Code of 1986, as amended.

      10. Designation of Beneficiaries and Effect of Death.

           (a) Designation of Beneficiaries. A participant may file with the
Company a written designation of a beneficiary or beneficiaries (subject to such
limitations as to the classes and number of beneficiaries and contingent
beneficiaries and such other limitations as the Compensation Committee from time
to time may prescribe) to receive, in the event of the death of the participant,
undistributed amounts of Deferred Compensation that would have been payable to
such participant had he or she been living. A participant shall be deemed to
have designated as beneficiary or beneficiaries under the Plan the person or
persons who receive such participant’s life insurance proceeds under the
Company-paid basic Life Insurance Plan unless such participant shall have
assigned such life insurance or shall have filed with the Company a written
designation of a different beneficiary or beneficiaries under the Plan. A
participant may from time to time revoke or change any such designation of
beneficiary and any designation of beneficiary under the Plan shall be
controlling over any testamentary or other disposition; provided, however, that
if the Committee shall be in doubt as to the right of any such beneficiary to
receive any such payment, or if applicable law requires the Company to do so,
the same may be paid to the legal representatives of the participant, in which
case the Company, the Committee and the members thereof shall not be under any
further liability to anyone.



--------------------------------------------------------------------------------



 



           (b) Distribution Upon Death. Subject to the provisions of Section 9
hereof, in the event of the death of any participant prior to distribution of
all or part of such participant’s Deferred Compensation Account, the total value
of such participant’s entire Deferred Compensation Account shall be distributed
in cash, except as otherwise provided in paragraph (h) or (j) of Section 4, in
one lump sum in accordance with paragraph (a) of Section 9 to any beneficiary or
beneficiaries designated or deemed designated by the participant pursuant to
paragraph (a) of this Section 10 who shall survive such participant (to the
extent such designation is effective and enforceable at the time of such
participant’s death) or, in the absence of such designation or such surviving
beneficiary, or if applicable law requires the Company to do so, to the legal
representative of such person, at such time (or as soon thereafter as
practicable) and otherwise as if such person were living and had fulfilled all
applicable conditions as to earning out set forth in, or established pursuant to
the Plan, provided such conditions shall have been fulfilled by such person
until the time of his or her death.

      11. Effect of Inimical Conduct. Anything contained in the Plan
notwithstanding, all rights of a participant under the Plan to receive
distribution of all or any part of his or her Deferred Compensation Account
shall cease on and as of the date on which it has been determined by the
Committee that such participant at any time (whether before or subsequent to
termination of such participant’s employment) acted in a manner inimical to the
best interests of the Company.

      12. Limitations. A participant shall not have any interest in any Deferred
Compensation credited to his or her Deferred Compensation Account until it is
distributed in accordance with the Plan. All amounts deferred under the Plan
shall remain the sole property of the Company, subject to the claims of its
general creditors and available for use for whatever purposes are desired. With
respect to Deferred Compensation, a participant shall be merely a general
creditor of the Company and the obligation of the Company hereunder shall be
purely contractual and shall not be funded or secured in any way. The Plan shall
not constitute part of any participant’s or employee’s employment contract with
the Company or any participating subsidiary. Participation in the Plan shall not
create or imply a right to continued employment.

      13. Annual Statements of Account. Account statements shall be sent to
participants as soon as practicable following the end of each year as to the
balances of their respective Deferred Compensation Accounts as of the end of the
previous calendar year.

      14. Withholding of Taxes. The Company shall have the right to withhold an
amount sufficient to satisfy any federal, state or local income taxes or FICA or
medicare taxes that the Company may be required by law to pay with respect to
any Deferred Compensation Account, including withholding payment from a
participant’s current compensation.

      15. No Assignment of Benefits. No rights or benefits under the Plan shall,
except as otherwise specifically provided by law, be subject to assignment
(except for the designation of beneficiaries pursuant to paragraph (a) of
Section 10), nor shall such rights or benefits be subject to attachment or legal
process for or against a participant or his or her beneficiary or beneficiaries,
as the case may be.

      16. Administration Expense. The entire expense of offering and
administering the Plan shall be borne by the Company and its participating
subsidiaries.

      17. Amendment, Modification, Suspension and Termination of the Plan;
Rescissions and Corrections. The Compensation Committee, at any time may
terminate, and at any time and from time to time, and in any respect, may amend
or modify the Plan or suspend any of its provisions; provided, however, that no
such amendment, modification, suspension or termination shall, without the
consent of a participant, adversely affect such participant’s rights with
respect to amounts credited to or accrued in his or her Deferred Compensation
Account. The Committee at any time may rescind or correct any deferrals or
credits to any Deferred Compensation Account made in error or that jeopardize
the intended tax status or legal compliance of the Plan.



--------------------------------------------------------------------------------



 



      18. Indemnification and Exculpation.

           (a) Indemnification. Each person who is or shall have been a member
of the Compensation Committee or a member of the Deferred Compensation Committee
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit or proceeding to which such person may be or become a party or in which
such person may be or become involved by reason of any action taken or failure
to act under the Plan and against and from any and all amounts paid by such
person in settlement thereof (with the Company’s written approval) or paid by
such person in satisfaction of a judgment in any such action, suit or
proceeding, except a judgment in favor of the Company based upon a finding of
such person’s lack of good faith; subject, however, to the condition that upon
the institution of any claim, action, suit or proceeding against such person,
such person shall in writing give the Company an opportunity, at its own
expense, to handle and defend the same before such person undertakes to handle
and defend it on such person’s behalf. The foregoing right of indemnification
shall not be exclusive of any other right to which such person may be entitled
as a matter of law or otherwise, or any power that the Company may have to
indemnify or hold such person harmless.

           (b) Exculpation. Each member of the Compensation Committee and each
member of the Deferred Compensation Committee shall be fully justified in
relying or acting in good faith upon any information furnished in connection
with the administration of the Plan or any appropriate person or persons other
than such person. In no event shall any person who is or shall have been a
member of the Compensation Committee or a member of the Deferred Compensation
Committee be held liable for any determination made or other action taken or any
omission to act in reliance upon any such information, or for any action
(including the furnishing of information) taken or any failure to act, if in
good faith.

      19. Finality of Determinations. Each determination, interpretation or
other action made or taken pursuant to the provisions of the Plan by the
Compensation Committee or the Deferred Compensation Committee shall be final and
shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, its stockholders, the
Compensation Committee and each of the members thereof, the Deferred
Compensation Committee and each of the members thereof, and the directors,
officers, and employees of the Company, the Plan participants, and their
respective successors in interest.

      20. Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Michigan.